Name: COMMISSION REGULATION (EC) No 1320/96 of 8 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 9 . 7 . 96 EN Official Journal of the European Communities No L 170/29 COMMISSION REGULATION (EC) No 1320/96 of 8 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy f), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 9 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 8 July 1 996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24 . 12. 1994, p. 66 . (2) OJ No L 307, 20 . 12. 1995, p . 21 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . b) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 170/30 I EN Official Journal of the European Communities 9 . 7. 96 ANNEX to the Commission Regulation of 8 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country code (') Standard import value CN code Third country code i 1 ) Standard import value 0702 00 35 052 73,4 508 84,1 060 064 066 068 204 208 80,2 70,8 59,0 62,3 86,8 44,0 512 524 528 624 728 800 804 74.4 72,2 80,2 86.5 107,3 78,0 89,0 212 97,5 999 82,3 624 95,8 0808 20 47 039 104,1 999 74,4 052 138,2 ex 0707 00 25 052 75,7 064 72,5 053 060 066 068 156,2 61,0 53,8 69,1 388 400 512 528 624 96,5 70,4 110,7 133,0 79,0 204 144,3 728 115,4 624 87,1 800 55,8 999 92,5 804 73,0 0709 90 77 052 65,9 999 95,3 204 412 624 999 77,5 54,2 151,9 87,4 0809 10 40 052 061 064 400 999 144,4 51,3 105,3 338,0 159,7 0805 30 30 052 204 131,5 88,8 0809 20 49 052 061 188,7 182,0 220 74,0 064 144,7 388 71,0 066 81,6 400 512 520 524 68,2 54,8 66,5 72,7 068 400 600 616 624 136,5 195,1 94,9 85,2 182,8 528 69,4 676 166,2 600 84,0 999 145,8 624 48,9 0809 30 31 , 0809 30 39 052 63,1 999 75,4 220 121,8 0808 10 71 , 0808 10 73 , 624 106,8 0808 10 79 039 052 064 284 388 116,0 64.0 78,6 72.1 93,3 0809 40 30 999 052 064 066 068 400 97,2 73,2 64,4 84,9 61,2 143,5 400 84,2 624 210,7 404 63,6 676 68,6 416 72,7 999 100,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19. 1 . 1996, p. 16). Code '999 stands for 'of other origin .